Citation Nr: 1757164	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  08-37 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), post-operatively hiatal hernia.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, Colleague, and Friend




ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1968 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in August 2010, where the issues currently on appeal were remanded for additional evidentiary development.  

In June 2009, the Veteran testified at a Board hearing in Washington, D.C. before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was informed that he could request another hearing to be conducted by a Veterans Law Judge who would decide the claims.  In September 2017, the Veteran indicated that he did not desire another hearing.  


FINDINGS OF FACTS

1.  The Veteran's GERD had its onset many years following discharge from service, and is not otherwise related to service.

2.  The Veteran's sleep apnea had its onset many years following discharge from service, and is not otherwise related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.  

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110;  38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014);          38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran was diagnosed with sleep apnea in July 2005, and diagnosed with GERD in November 2006.  Therefore, the first element for service connection is established.  

The evidence regarding an in-service injury or event is conflicting for both disorders on appeal.  The service treatment records are silent as to complaints of, diagnosis of or treatment for gastroesophageal reflux disease or sleep apnea.  Clinical evaluation of the nose, sinuses, mouth and throat, abdomen and gastrointestinal systems was determined to be normal at the time of the Veteran's entrance and separation examinations conducted in June 1968 and April 1972 respectively.  At the time of the separation examination, the Veteran reported ear, nose or throat trouble caused by hay fever.  The Veteran completed a Report of Medical History in April 1972 wherein he denied having or ever having had problems with sleep, frequent indigestion and stomach problems.  Likewise, he denied any pain or pressure in the chest.  The Veteran specifically indicated on the form that he did not have any other illness or injury other than those noted.  Ear, nose, or throat trouble was noted but this was attributed to hay fever.  

There is a long history of no complaints of obstructive sleep apnea or gastroesophageal reflux disease following service.  In fact, the first complaints of sleep apnea or GERD was in March 1999.  See Sept. 2001 Private Treatment Record, pg. 10  The Veteran reported that his right arm would shake and wake him from his sleep.  Again, in a January 2001 private clinical record, the Veteran complained, in part, of trouble sleeping with a tendency to early morning awakening around 3-4AM.  At that time, he will experience some resting tremor in the right arm that makes it more difficult for him to get back to sleep.  However, clinician found that the Veteran's right arm tremors that caused his inability to sleep throughout the night was a symptom of his Parkinson's disease. 

A sleep study was conducted in July 2005.  The Veteran presented with a history of snoring and excessive daytime sleepiness.  He also reported considerable difficulty maintaining sleep.  The testing confirmed the presence of mild sleep disorder breathing.  The clinician indicated that some of the Veteran's daytime sleepiness might be related to his sleep breathing disorder, but suspected that much of the problem was related to underlying medical conditions, particularly Parkinson's disease.  Another study conducted in September 2005 confirmed obstructive sleep apnea/hypopnea.  

In regards to GERD, the Veteran reported periodic upper abdominal discomfort associated with an acid taste in the back of his throat and a burning sensation in November 2006.  Although a history of gastroesophageal reflux disease was noted, there was no specification as to its onset.  The Board notes that the diagnosis was in November 2006, thirty-four years following the Veteran's separation from service.

In the July 2009 hearing, the Veteran claimed that he noticed the symptoms of GERD while he was in service.  His brother provided a statement that he noticed the Veteran's GERD symptoms when he visited him during service.  Conversely, during the February 2011 C&P examination, the Veteran and his wife could not identify a specific date as to the onset of the Veteran's GERD.  The Veteran reported heartburn and regurgitation approximately fifteen years or more after eating and lying down.  No treatment was identified but the Veteran had been on Zantac and recently omeprazole.  

The timeline the Veteran provides as to the onset of his GERD differs from the testimony he provided during the July 2009 hearing.  There is no medical history of esophageal conditions prior to his diagnosis.  However, the GERD study in November 2006 revealed a history of heartburn and dysphagia but no etiology is given.  Importantly, the Veteran's dysphagia was found to be related to the Veteran's service-connected Parkinson's disease.  

The only evidence of record which indicates that the Veteran had GERD and/or sleep apnea during active duty is the statements from the Veteran, his spouse and his brother.  

The Veteran, his wife and his brother are competent to relay what they observed but their credibility must be assessed.  The Board finds the lay testimony regarding GERD to be competent but not credible.  The Veteran and his wife provided inconsistent statements regarding the onset of the Veteran's GERD.  The inconsistency coupled with the lack of supporting medical evidence lowers the probative value of the lay statements regarding GERD.  The Board places greater probative weight on the contemporaneous medical evidence which does not document gastroesophageal reflux disease or sleep apnea and in which the Veteran denied having pertinent symptomology during active duty.  Not only may the Veteran's memory have faded due to the passage of time but the more recent statements were advanced when there was a chance for pecuniary gain.  

In contrast to the lack of evidence in the STRs regarding the Veteran's sleep apnea, the Veteran's spouse indicated that she noticed his snoring during service and it continued until the sleep study was conducted.  The Veteran's friend also testified that the noticed the Veteran's loud snoring during service.  However, in the February 2011 C&P examination, the Veteran was diagnosed with sleep apnea in 2005 and as noted above, the STRs are silent for any respiratory condition including loud snoring.  Moreover, there is no documented history of insomnia after leaving service with fragmented sleep habits until 1999.  Additionally, there is no diagnosis of sleep apnea until the sleep study conducted in 2005.  Although the Veteran, his spouse, and friend are competent to report lay observable conditions, their credibility is low.  The medical evidence does not support their contention that the Veteran had sleep apnea during service.  The Board finds that the lay testimony provided is given low probative value as to whether the Veteran's sleep apnea was incurred in-service.

As the preponderance of the evidence is against a finding that the Veteran's GERD or sleep apnea was incurred in service, the benefit of the doubt doctrine is not applicable, and the claims are denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-56. 



ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for sleep apnea is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


